UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Sheila Dejesus,
                                                                           3/3/2020
                                Plaintiff,
                                                             1:19-cv-08740 (SDA)
                    -against-
                                                             ORDER SCHEDULING
 Noah W. Kreider & Sons, LLP, et al.,                        SETTLEMENT CONFERENCE
                                Defendants.



STEWART D. AARON, United States Magistrate Judge:

       A settlement conference is scheduled before Magistrate Judge Stewart Aaron on Monday,

March 9, 2020 at 2:00 p.m. in Courtroom 11C, United States Courthouse, 500 Pearl Street, New

York, NY 10007.

       The parties shall come with settlement authority, and if the clients and/or insurance

carrier cannot attend in person, they shall be available by telephone. The parties shall submit ex

parte letters via email to Aaron_NYSDChambers@nysd.uscourts.gov no later than Sunday, March

8, 2020.

SO ORDERED.

DATED:         New York, New York
               March 3, 2020

                                                    ______________________________
                                                    STEWART D. AARON
                                                    United States Magistrate Judge
